Citation Nr: 1818310	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for right lower extremity neuropathy (claimed as numbness and tingling in legs and feet), to include as due to a back condition.

3.  Entitlement to service connection for left lower extremity neuropathy (claimed as numbness and tingling in legs and feet), to include as due to a back condition. 

4.  Entitlement to service connection for anal fissure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has been transferred to the RO in Waco, Texas.  

In June 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  The record was held open for additional evidence until August 29, 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Back

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

A VA examination in July 2010 found that the Veteran did not have a diagnosis of a back condition.  However, since that date, the Veteran has had two diagnoses related to her back.  The Veteran was diagnosed with chronic low back pain in March 2016 at the Oceanside CBOC.  In addition, she has a diagnosis of a thoracic back strain.  See Camp Pendleton outpatient treatment records dated November 2015.  While serving in the military, the Veteran was involved in two motor vehicle accidents and a training exercise that injured her back.  The Board finds that a remand is necessary to obtain an examination and opinion to determine if there is a link between her current conditions and her time in service.  

VA's duty to assist requires VA to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefit claim. 38 U.S.C. § 5103A(a)(1).  A claimant must cooperate fully with VA's efforts to obtain relevant records from Federal and non-Federal custodians, such as by providing releases authorizing VA to secure the records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street)
The Veteran testified that she received treatment for her back at a private physician in Rockford, Illinois; Waco, Texas, and Camp Pendelton.  See June 2017 Board Hearing Tr. p. 5.  In addition, she stated that she was treated at the Fort Leonard Wood hospital in Fort Leonard Wood, Missouri.  Id.  The claims file does not include medical records from these entities.  The Veteran must provide releases to obtain these records.  The Board will remand this matter to obtain the Veteran's outstanding private treatment records. 

Bilateral lower extremity neuropathy

The Board recognizes that the Veteran received VA examinations in July 2010 and November 2017 indicating that she does not have a current diagnosis.  During the June 2017 Board hearing, the Veteran testified that she was diagnosed with hypoesthesia.  p. 14.  The Veteran should provide information regarding when and where she received said diagnosis and provide releases to obtain records from the medical provider.  A remand of the issue of bilateral lower extremity neuropathy is warranted because it is inextricably intertwined with the issue of a back condition with pain.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  An examination and opinion are necessary to determine if the Veteran's condition is secondary to her back condition.

Anal fissures

During the June 2017 Board hearing, the Veteran testified that she experiences rectal bleeding and received stool softeners from the VA.  While in service, the Veteran was diagnosed with anal fissures in March 1998.  See STRs.  She reported rectal bleeding and mild rectal discomfort at that time.  Id.  The Board finds that a remand is necessary for an examination and opinion to determine if there is a nexus between the Veteran condition and her time in service.  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify all treatment providers who provided treatment for her back condition and bilateral lower extremity neuropathy, including the physicians in Rockford, Illinois; Waco, Texas, and Camp Pendelton, as well as the Fort Leonard Wood hospital in Fort Leonard Wood, Missouri.    

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Obtain and associate with the claims file all records of the Veteran's treatment from the VA Medical Center in Waco, Texas.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her back condition.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file. The complete medical history of the disability should be obtained. All necessary tests should be conducted. 

The examiner is asked to provide an opinion addressing the following question:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition, diagnosed as chronic low back pain and a thoracic back strain, is related to her active military service?  

The examiner is requested to provide a thorough rationale for any opinion provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral lower extremity neuropathy.

The examiner is asked to provide an opinion addressing the following question:

a. Is it at least as likely as not (50 percent or greater probability) that any bilateral lower extremity neuropathy, diagnosed as hypoesthesia, was caused OR permanently progressed at an abnormally high rate (aggravated) due to or as the result of her back condition?

The examiner is requested to provide a thorough rationale for any opinion provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of her rectal bleeding, which is claimed as anal fissure.  

The examiner is asked to provide an opinion addressing the following question:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's rectal bleeding, is related to her active military service?  

The examiner is requested to provide a thorough rationale for any opinion provided.

6. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







